[EXECUTION VERSION]


SECOND AMENDMENT
This SECOND AMENDMENT dated as of June 16, 2017 (this “Amendment”) relates to
the Ninth Restated and Amended Credit Agreement dated as of April 15, 2016 among
Triton Container International Limited (“Borrower”), various lenders, Bank of
America, N.A., as administrative agent and an Issuer, and the other parties
thereto (as amended by that certain First Amendment, dated as of February 6,
2017 and as otherwise modified and in effect on the date hereof, the “Existing
Credit Agreement”). The Existing Credit Agreement, as amended by this Amendment,
and as may be further amended, amended and restated, restated, supplemented,
extended or otherwise modified and in effect from time to time is referred to
herein as the “Credit Agreement”. Capitalized terms not defined herein shall
have the meanings set forth in the Credit Agreement.
WHEREAS, the Borrower has requested, among other things, that the Lenders and
the Administrative Agent agreed to (i) increase the Commitments by an aggregate
amount equal to $425,000,000 (such that the aggregate Commitments shall be
increased from $600,000,000 to $1,025,000,000) (the “Requested Commitment
Increase”) and (ii) amend certain other provisions of the Existing Credit
Agreement, in each case, subject to the terms and conditions set forth herein;
and
WHEREAS, each of Merrill Lynch, Pierce, Fenner & Smith Incorporated, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Compass Bank and Wells Fargo Securities, LLC are
appointed as a joint lead arranger and joint bookrunner and syndication agent
and Royal Bank of Canada is appointed documentation agent.
WHEREAS, the Borrower, the Lenders, and the Administrative Agent have agreed, on
the terms and conditions set forth herein, to amend certain provisions of the
Existing Credit Agreement.
NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:
SECTION 1.Amendments to Existing Credit Agreement.
(a)    Amendments to Section 1.1. Section 1.1 (Definitions) of the Existing
Credit Agreement is hereby amended by:
(i)    amending the definition of the term “Aggregate Commitment Amount” in its
entirety as follows:
“ “Aggregate Commitment Amount” means $1,025,000,000, as such amount may be
reduced from time to time pursuant to Section 6.3 or increased from time to time
pursuant to Section 6.7.”





--------------------------------------------------------------------------------




(ii)    amending the definition of the term “Alternate Base Rate” by deleting
the last sentence thereof in its entirety.
(iii)    amending the second sentence of the definition of the term “Commitment”
in its entirety as follows:
“The amount of the Commitment of each Lender as of the Second Amendment
Effective Date is set forth on Schedule I, and such amount may be adjusted by
reductions of the Commitments pursuant to Section 6.3, increases of the
Commitments pursuant to Section 6.7 or assignments pursuant to Section 15.8.”
(iv)    amending the definition of the term “Defaulting Lender” by inserting the
following text immediately after clause (d)(ii) thereof and immediately prior to
semicolon prior to the proviso to such clause (d): “or (iii) become the subject
of a Bail-In Action”
(v)    amending the definition of the term “Interest Period” by deleting the
following text “one week or” immediately following the text “pursuant to Section
2.4 or 2.5 and ending on the date” prior to the proviso thereto.
(vi)    amending the definition of the term “Joint Lead Arrangers” in its
entirety as follows:
“ “Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Compass Bank and Wells
Fargo Securities, LLC, each in its capacity as a joint lead arranger and joint
bookrunner.”
(vii)    inserting the following new definition for the term “Merrill Lynch,
Pierce, Fenner & Smith, Incorporated” by inserting the following text in
appropriate alphabetical order:
“ “Merrill Lynch, Pierce, Fenner & Smith Incorporated” means Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Second Amendment Effective Date).”
(viii)    amending the definition of the term “Sanctions” by deleting the text
“impored” therein and inserting in lieu thereof “imposed”.
(ix)    inserting the following new definition for the term “Second Amendment
Effective Date” by inserting the following text in appropriate alphabetical
order:
“ “Second Amendment Effective Date” means June 16, 2017.”


2



--------------------------------------------------------------------------------




(x)    amending the definition of the term “Termination Date” by deleting the
text “April 15, 2021” therein and inserting in lieu thereof “June 16, 2022”.
(xi)    amending the definition of the term “Unrestricted Subsidiary” by adding
the following sentence to the end of such definition:
“TAL International Group, Inc. and each of its subsidiaries (including, without
limitation, TAL International Container Corporation, a Delaware corporation, TAL
Advantage III LLC, a Delaware limited liability company, TAL Advantage V LLC, a
Delaware limited liability company and TAL Advantage VI LLC, a Delaware limited
liability company) are, or shall be, simultaneously with TAL International
Group, Inc. becoming a direct or indirect Subsidiary of the Borrower,
Unrestricted Subsidiaries.”
(b)    Amendment to Section 2.7 (Defaulting Lenders). Section 2.7(a) of the
Existing Credit Agreement is hereby amended by:
(i)    replacing the text “ “Required Lenders” ” with the text “Majority
Lenders” in clause (i) thereof.
(ii)    amending and restating the last sentence of subclause (iv) thereof in
its entirety as follows:
“Subject to Section 15.22, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”
(c)    Amendment to Section 6.7 (Increase in Aggregate Commitment Amount).
Section 6.7(a) of the Existing Credit Agreement is hereby amended by amending
and restating clause (A) in the proviso thereof in its entirety as follows:
“(A) the aggregate amount of all such Commitment Increases shall not exceed
$250,000,000 during the term of this Agreement,”.
(d)    Amendment to Section 10.6 (Insurance Reports). The first sentence of
Section 10.6 of the Existing Credit Agreement is hereby amended by amending and
restating thereof in its entirety as follows:
“The Borrower will maintain, and cause each Restricted Subsidiary to maintain
(or cause its or their lessees to maintain), insurance to such extent and
against such hazards and liabilities as is commonly maintained by companies
similarly situated or as the Administrative Agent on behalf of the Majority
Lenders may reasonably request from time to time.”.


3



--------------------------------------------------------------------------------




(e)    Amendment to Section 13.6 (Resignation of Administrative Agent). Section
13.6 of the Existing Credit Agreement is hereby amended by:
(i)    replacing the text “Required Lenders” with the text “Majority Lenders” in
the second sentence of clause (a) thereof.
(ii)    replacing the text “Required Lenders” with the text “Majority Lenders”
in the second sentence of clause (b) thereof.
(f)    Amendment to Section 15.8 (Assignments and Participations). Section 15.8
of the Existing Credit Agreement is hereby amended by adding the following text
to the end of clause (d) thereof:
“Each Lender that sells a participation, acting solely for this purpose as an
non-fiduciary agent of the Borrower, shall maintain a register for the
recordation of the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Treasury Regulation Section 5f.103-1(c). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.”
(g)    Amendment to Section 15.17 (Treatment of Certain Information;
Confidentiality). Section 15.17 of the Existing Credit Agreement is hereby
amended by amending and restating clause (a) thereof in its entirety as follows:
“(a) to its Affiliates, its auditors and to its and its Affiliates’
Lender-Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential),”.
(h)    Amendment to Schedule I. Schedule I to the Existing Credit Agreement is
hereby amended and restated and replaced in its entirety by the Schedule I
attached hereto as Annex I.


4



--------------------------------------------------------------------------------




(i)    Amendment to Schedule 10.6. Schedule 10.6 (Insurance Requirements) to the
Existing Credit Agreement is hereby amended and restated and replaced in its
entirety by the Schedule 10.6 attached hereto as Annex II.
SECTION 2.    Conditions to Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions, in each case in a
manner satisfactory in form, scope and substance to the Administrative Agent and
each of the Lenders:
(a)    Good Standing. The Administrative Agent shall have received certificates
of good standing from the applicable public officials dated as of a current date
with respect to the Borrower issued by Bermuda and the State of New York.
(b)    Insurance. The Administrative Agent shall have received satisfactory
evidence of the existence of insurance on the property of the Borrower as
required by the Credit Agreement and the Security and Intercreditor Agreement in
amounts and with insurers acceptable to the Administrative Agent and the
Majority Lenders, together with evidence establishing that the Collateral Agent,
for the benefit of the Administrative Agent and the Lenders, is named as a loss
payee and/or additional insured, as applicable, on all related insurance
policies.
(c)    Payment of Interest, Fees and Expenses. The Administrative Agent or the
other persons entitled thereto shall have received (i) (for its own account or
for the account of the Lenders, as applicable) payment in full of (A) all of the
accrued interest and fees that are due and payable under the Credit Agreement
(as in effect prior to the effectiveness of this Amendment) as of the Second
Amendment Effective Date and (B) all of the fees and expenses that are described
that certain letter agreement, dated as of April 18, 2017, between the Borrower,
Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
TAL International Container Company that are due and payable on the Second
Amendment Restatement Effective Date, and (ii) all reasonable costs and expenses
(including, without limitation, all fees, charges and disbursements of counsel,
including local counsel, to the Administrative Agent to the extent invoiced
prior to or on the Second Amendment Effective Date) incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment.
(d)    Receipt of Documents. The Administrative Agent shall have received all of
the following, each duly executed, as appropriate, and dated as of the date
hereof, in form and substance satisfactory to the Administrative Agent and each
of the Lenders:
(i)    Notes. An updated Note for the account of each Lender that has requested
an updated Note prior to the Second Amendment Effective Date.
(ii)    Resolutions; Consents. Copies, duly certified by the secretary or an
assistant secretary of the Borrower, of (x) resolutions of the Borrower’s board
of directors authorizing or ratifying the execution and delivery of this
Amendment, the


5



--------------------------------------------------------------------------------




updated Notes and the other Loan Documents and authorizing the borrowings by the
Borrower under the Credit Agreement, (y) all documents evidencing other
necessary corporate action and (z) all approvals, licenses or consents, if any,
required in connection with the consummation of the transactions contemplated by
this Amendment or a statement that no such approvals, licenses or consents are
so required.
(iii)    Incumbency. A certificate of the secretary or an assistant secretary of
the Borrower certifying the names of the Borrower’s officers authorized to sign
this Amendment and the other Loan Documents to be delivered in connection with
this Amendment, together with the true signatures of such officers.
(iv)    Waivers, Consents and Amendments. Copies of all waivers and consents of
all necessary or appropriate parties, in each case as may be reasonably required
by the Administrative Agent or the Lenders in connection with the transactions
herein contemplated.
(v)    Opinion Letters. Favorable opinion letters of (A) Skadden, Arps, Slate,
Meagher & Flom LLP, counsel to the Borrower and (B) Appleby (Bermuda) Limited,
special Bermuda counsel to the Borrower, each covering such matters, in such
form and having such content, as shall be reasonably acceptable to the
Administrative Agent and its counsel.
(vi)    Organizational Documents. A certificate of the secretary or assistant
secretary of the Borrower certifying as to and attaching the memorandum of
association (including the certificate of incorporation of the Borrower) and
by-laws of the Borrower, including all amendments or restatements thereto, as in
effect on the Second Amendment Effective Date.
(vii)    Closing Certificate. A certificate of an Authorized Signatory of the
Borrower certifying (w) that all representations and warranties of the Borrower
in this Amendment are true and correct on the Second Amendment Effective Date,
(x) that no Event of Default or Unmatured Event of Default exists or will result
from the transactions contemplated to occur on the Second Amendment Effective
Date, and (y) that since December 31, 2016, no event has occurred which has had
a Material Adverse Effect.
(viii)    Perfection Certificate. A completed and fully executed perfection
certificate in form and substance reasonably satisfactory to Administrative
Agent, the information set forth on which is accurate and complete in all
material respects.


6



--------------------------------------------------------------------------------




(ix)    Termination of Existing TALICC Credit Agreement. Evidence that certain
Credit Agreement, dated as of March 12, 2013, among TAL International Container
Corporation, as borrower, the lenders from time to time party thereto and Bank
of America, N.A., as administrative agent and collateral agent (as amended and
in effect on the Second Amendment Effective Date, the “Existing TALICC Credit
Agreement”) has been, prior to or concurrently with, the Second Amendment
Effective Date, terminated and the loans arising thereunder have been paid.
(e)    Financing Statements. The Administrative Agent shall have received
evidence that all action has been taken with respect to the filing of Uniform
Commercial Code financing statements and continuation statements necessary to
perfect and maintain the Liens of the Collateral Agent under the Security and
Intercreditor Agreement and the other Loan Documents in the appropriate
jurisdictions.
Without limiting the generality of the provisions of the last paragraph of
Section 13.3(e) of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 2, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted, and
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
effectiveness of this Amendment specifying its objection thereto.
SECTION 3.    Representations and Warranties of Borrower. Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that:
(a)    Borrower’s execution, delivery and performance of this Amendment, and the
consummation of the transactions contemplated hereby, are within its company
authority, have been duly authorized by all necessary company action, and do not
conflict with, or constitute a breach of, or a default under, (i) its charter or
bylaws, (ii) any provision of law, (iii) any agreement or instrument binding
upon Borrower, or (iv) any court or administrative order or decree applicable to
Borrower, and do not and will not require, or result in, the creation or
imposition of any Lien on any asset of Borrower or any of its Restricted
Subsidiaries;
(b)    no consent or approval of any Governmental Authority or any other Person
is required for Borrower’s due execution, delivery and performance of this
Amendment;
(c)    this Amendment has been duly executed and delivered by Borrower;
(d)    this Amendment is Borrower’s legal, valid and binding obligation,
enforceable against Borrower in accordance with its terms, except to the extent
limited by Debtor Relief Laws and by general principles of equity;


7



--------------------------------------------------------------------------------




(e)    after giving effect to this Amendment, each representation and warranty
set forth in Section 9 of the Credit Agreement is true and correct in all
material respects on and as of the date hereof with the same effect as if made
on and as of the date hereof (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty was true and correct as of such date); and
(f)    after giving effect to this Amendment, no Event of Default or Unmatured
Event of Default exists.
SECTION 4.    Reference to and Effect on the Credit Agreement; Successors and
Assigns.
(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
(b)    Except as specifically provided herein, the Credit Agreement and the
other Loan Documents shall remain unmodified and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, Administrative Agent or Collateral Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
(d)    This Amendment, and the Credit Agreement as specifically amended by this
Amendment, shall be binding upon Borrower, the Lenders, the Issuer and the
Administrative Agent, and their respective successors and assigns.
SECTION 5.    Miscellaneous. The provisions of Sections 1.3, 15.5, 15.6, 15.7,
15.11, 15.12, 15.15 and 15.16 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis.
SECTION 6.    Increase of Commitments. The Borrower and, notwithstanding
anything to the contrary contained in the Credit Agreement, each of the
undersigned Lenders, Issuers and the Administrative Agent hereby agree that, as
of the Second Amendment Effective Date, (i) the aggregate Commitments shall be
increased by an amount equal to $425,000,000, such that the aggregate
Commitments equal $1,025,000,000 and (ii) the Commitment of each Lender shall be
the commitment of such Lender under the Credit Agreement set forth as its
“Commitment” opposite its name on Schedule I attached hereto as Annex I. Each of
the Lenders consents to the Requested Commitment Increase as contemplated
herein. The Borrower and the Lenders hereby agree that


8



--------------------------------------------------------------------------------




the Lenders shall make arrangements as among themselves to the extent necessary
to cause the outstanding amount of Loans to be held by the Lenders in accordance
with the revised Percentages arising from the Requested Commitment Increase. For
the avoidance of doubt, the parties hereto acknowledge and agree that the
Requested Commitment Increase shall not constitute a Commitment Increase
pursuant to Section 6.7(a) and shall not reduce the aggregate amount by which
the Commitments may be increased pursuant to Section 6.7(a) after giving effect
to this Amendment.


[Signature Pages Follow]


9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
TRITON CONTAINER INTERNATIONAL LIMITED
By:    
Name:
Title:






[Triton Container International Limited – Signature Page to Second Amendment]

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent






By:     
Name:
Title:




[Triton Container International Limited – Signature Page to Second Amendment]

--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as a Lender and as an Issuer






By:                            
Name:
Title:




[Triton Container International Limited – Signature Page to Second Amendment]

--------------------------------------------------------------------------------






[__________________], as a Lender






By:                            
Name:
Title:




[Triton Container International Limited – Signature Page to Second Amendment]

--------------------------------------------------------------------------------






[_____________], as a Lender






By:                            
Name:
Title:




[Triton Container International Limited – Signature Page to Second Amendment]

--------------------------------------------------------------------------------








[____________________], as a Lender






By:                            
Name:
Title:




[Triton Container International Limited – Signature Page to Second Amendment]

--------------------------------------------------------------------------------






[______________], as a Lender






By:                            
Name:
Title:














[Triton Container International Limited – Signature Page to Second Amendment]

--------------------------------------------------------------------------------






ANNEX I


Schedule I to Credit Agreement


Please see attached.





--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENTS AND PERCENTAGES
Name of Lender
Commitment
Percentage
Bank of America, N.A.


$109,200,000.00


10.653658537%
The Bank of Toyko-Mitsubishi UFJ., Ltd
$105,000,000.00
10.243902440%
Compass Bank
$100,000,000.00
9.756097561%
Wells Fargo Bank, N.A.
$100,000,000.00
9.756097561%
Royal Bank of Canada
$80,000,000.00
7.804878049%
Mizuho Bank, Ltd.
$70,800,000.00
6.907317073%
SunTrust Bank
$70,000,000.00
6.829268293%
Industrial and Commercial Bank of China Limited, New York Branch


$65,000,000.00
6.341463415%
Regions Bank
$60,000,000.00
5.853658537%
Citibank, N.A.
$50,000,000.00
4.878048780%
JPMorgan Chase Bank, N.A.
$50,000,000.00
4.878048780%
ZB, N.A. dba California Bank & Trust
$45,000,000.00
4.390243902%
DBS Bank Ltd.
$33,000,000.00
3.219512195%
Branch Banking and Trust Company
$30,000,000.00
2.926829268%
Nomura Corporate Funding Americas, LLC
$25,000,000.00
2.439024390%
PNC Bank, National Association
$20,000,000.00
1.951219512%
First Hawaiian Bank
$12,000,000.00
1.170731707%
TOTALS
$1,025,000,000.00
100.000000000%










--------------------------------------------------------------------------------






ANNEX II


Schedule 10.6 to Credit Agreement


Please see attached.







--------------------------------------------------------------------------------






SCHEDULE 10.6
INSURANCE REQUIREMENTS
The Borrower shall have furnished to each Lender:
(i)certificates or copies of policies evidencing the existence of third party
personal liability and property damage insurance in a single limit and aggregate
amount of Ten Million Dollars ($10,000,000) (subject to periodic modification to
assure that in any and all events the insurance coverage afforded is at least as
extensive as the insurance coverage maintained by other prudent owners, lessors
(including by lessees on behalf of such lessors), managers and other operators
of shipping container fleets comparable in size to the Combined Fleet (as
defined in the Intercreditor Collateral Agreement)), naming the Borrower, the
Collateral Agent and each Lender as additional insured, and
(ii)a certificate or copy of a policy evidencing the existence of “all risk”
property damage insurance, written on a depreciated-value basis, covering the
Revenue Generating Equipment in the Combined Fleet (as defined in the
Intercreditor Collateral Agreement) then off-lease in a minimum amount of One
Million Five Hundred Thousand Dollars ($1,500,000) per occurrence, providing
primary and contingent coverage subject to such deductibles as are customarily
retained by prudent companies of a similar size engaged in business activities
similar to those of the Borrower, and containing a lender’s loss payable
endorsement in favor of the Collateral Agent, and each of such certificates or
policies required by this Schedule 10.6 shall:
1.
contain a provision precluding cancellation (other than “War Risks and Strikes,
Riots and Civil Commotions” coverage that the Borrower may have in effect) (i)
for nonpayment of premiums without a minimum of ten (10) days prior written
notice to each Lender and (ii) for any other reason without a minimum of thirty
(30) days prior written notice to each Lender,

2.
conform to usage in similar businesses,

3.
be written by an insurer or insurers having a financial strength rating of at
least “Baa2” by Moody’s Investor Service, Inc. or “BBB” by S&P or an equivalent
rating by any other internationally recognized credit rating agency of similar
standing that rates the claims paying ability of international insurance
companies, and






--------------------------------------------------------------------------------




4.
contain a provision to the effect that such insurance shall not be prejudiced by
the breach of any condition or warranty of the insurance by the Borrower.




